DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Page 4, paragraph 0023, line 6 recites “a UE 301 with two panels (panel 301 and panel 302)”, the UE and the panel are using the same label 301, the examiner suggests changing to “a UE 301 with two panels (panel 302)”.
Appropriate correction is required.

Claim Objections
Claims 18 and 28 are objected to because of the following informalities:
(1) Regarding claim 18:
Line 4 recite the variable “Pb”, however, there is no definition of the variable.
Line 3 recites “Ia>>Ib”, there is no explanation of what the symbol “>>” stands for, the examiner suggests changing to “Ia is much greater than Ib”.
(2) Regarding claim 28:
Line 6 recites “a first antenna arrangement”; the term has been introduced in line 2, the examiner suggests changing to “the first antenna arrangement”.
a second antenna arrangement”; the term has been introduced in line 3, the examiner suggests changing to “the second antenna arrangement”.
Line 15 recites “the beam report”; there is a lack of antecedent basis, the examiner suggests changing to “a beam report”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 27 is directed to a computer program comprising instructions which when executed by processing circuitry causes the processing circuitry to perform a method for selecting one or more transmission beams to identify in a beam report.  Computer program is directed to the program itself, not a process occurring as a result of executing the program, a machine programmed to operate in accordance with the program nor a manufactures structurally and functionally interconnected with the program in a manner which enables the program to act as a computer component and realize its functionality.  It’s clearly not directed to a composition of matter.  Therefore, program per se is a functional descriptive material and is non-statutory under 35 USC 101.

Allowable Subject Matter
Claims 17 and 19-26 are allowed.
Claims 18 and 28 are objected to for minor informality, but would be allowable if rewritten to overcome the objections.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention describes a method performed by a user equipment (UE) for selecting one or more transmit (TX) beams to identify in a beam report, wherein the UE comprises a plurality of antenna arrangements, including a first antenna arrangement and a second antenna arrangement, the method comprising the UE obtaining a first interference value, Ia, associated with the first antenna arrangement; the UE obtaining a second interference value, Ib, associated with the second antenna arrangement; the UE obtaining a power value, P1a, associated with the first antenna arrangement and with a first TRP TX beam; the UE obtaining a power value, P1b, associated with the second antenna arrangement and with the first TRP TX beam; the UE determining a first final power value, Pn1, based on Ia and Ib and based on at least one of P1a, and P1b; and the UE using Pn1 to determine whether or not to include in the beam report an identifier for identifying the first TRP TX beam, wherein determining the first final power value comprises calculating: Pn1 = (wa)(P1a) + (wb)(P1b), wherein wa is a function of at least Ia and wb is a function of at least Ib, or determining the first final power value comprises calculating: Pn1 = P1a + wP1b, wherein w=Ia/Ib.  The closest prior art, NPL (3GPP TSG RAN WG! Meeting, R1-1811349 by NTT Domoco, Inc., Discussion of multi-beam enhancement) list on the IDS filed on 7/9/2021 discloses .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (US 2021/0336333 A1) discloses an antenna panel control method, terminal device, and network side device.
Chen et al. (US 2021/0167821 A1) discloses a beam management for multi-TRP.
Akkarakaran et al. (US 2021/0160850 A1) discloses a sidelink beam management.
Guo et al. (US 2019/0297603 A1) discloses a method and apparatus for beam management for multi-stream transmission.
Kim (US 2021/0321267 A1) discloses a method for performing beam sweeping by terminal supporting sidelink in wireless communication system, and terminal thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        2/10/2022